 
SECURITIES PLEDGE AGREEMENT
 
WARNACO OF CANADA COMPANY
as Company
and
BANK OF AMERICA, N.A.
as Collateral Agent
August 26, 2008



--------------------------------------------------------------------------------



 



 

SECURITIES PLEDGE AGREEMENT
Securities Pledge Agreement dated as of August 26, 2008 made by Warnaco of
Canada Company (the “Company”) to and in favour of the Collateral Agent (as
hereinafter defined).
RECITALS:

A.   WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof among, inter alia, Warnaco of Canada Company, as borrower (together with
its successors and permitted assigns, the “Borrower”), the financial
institutions, together with their respective successors and assigns, listed on
the signature pages thereof from time to time, as Lenders, and the Collateral
Agent, as the same may be amended, supplemented, revised, restated or replaced
from time to time (the “Credit Agreement”), the Lenders have agreed to make
Loans available to and for the benefit of the Borrower; unless otherwise defined
herein, all capitalized words and expressions when used herein shall have the
same meaning as ascribed thereto in the Credit Agreement   B.   WHEREAS, the
Collateral Agent is to hold for its own benefit and is to act as agent under the
Credit Agreement, inter alia, to hold as agent for the rateable benefit of
itself and the other Secured Parties, any and all security for the payment and
performance of the obligations of the Company under the Credit Agreement and the
other Loan Documents.   C.   WHEREAS, the Company has agreed to execute and
deliver this agreement to and in favour of the Collateral Agent as security for
the payment and performance of the Company’s obligations to the Collateral Agent
and the Secured Parties under the Credit Agreement and the other Loan Documents.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
the Company, the Company and the Collateral Agent agree as follows:
ARTICLE I – SECURITY
1.1 Definitions and Interpretation

       (a)   Terms defined in the Personal Property Security Act (Ontario) (as
amended from time to time, the “PPSA”) and used in this agreement have the same
meanings.     (b)   Any reference to the “STA” in this agreement means the
Securities Transfer Act (Ontario), as amended from time to time.     (c)   Any
references to the “General Security Agreement” shall mean that certain General
Security Agreement dated as of or about the date hereof between the Company, as
grantor, and the Collateral Agent, as same may be amended, supplemented,
revised, restated or replaced from time to time.     (d)   “Collateral Agent”
shall include, in addition to the Collateral Agent referred to in the preamble
of the Credit Agreement, any successors and assigns to the

Pledge Agreement — Warnaco of Canada Company (2008)





--------------------------------------------------------------------------------



 



- 2 -



    Collateral Agent appointed pursuant to the Credit Agreement and means the
“Collateral Agent” in its capacity as collateral agent for the benefit of the
Secured Parties with respect to the Secured Obligations.

1.2  Grant of Security.

   (a)   The Company assigns, mortgages, charges, hypothecates and pledges to
the Collateral Agent, for its own benefit as a Lender (acting through its Canada
branch) and as agent for the rateable benefit of itself and the other Secured
Parties and grants to the Collateral Agent, for its own benefit as a Lender
(acting through its Canada branch) and as agent for the rateable benefit of
itself and the other Secured Parties, a security interest in the following
property and assets (collectively, the “Collateral”): (i) all certificated and
uncertificated securities registered in the name of the Company including those
as described in Schedule “A” (collectively, the “Pledged Securities”), (ii) all
securities accounts of the Company including those described in Schedule “B”
(collectively, the “Pledged Securities Accounts”), all cash balances in the
Pledged Securities Accounts and all security entitlements in respect of
financial assets from time to time listed or described on the Pledged Securities
Accounts or any statement in respect thereof, (the “Pledged Securities
Entitlements”) (iv) all options, warrants and rights, whether as an addition to,
in substitution of, or in exchange for, the Pledged Securities, the Pledged
Security Accounts or the financial assets and other property subject to the
Pledged Security Entitlements, (v) all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any such Pledged Securities, Pledged Security
Entitlements, Pledged Securities Accounts, options, warrants and rights;
(vi) all other rights and claims of the Company in respect of, or in connection
with, the foregoing and (vii) all proceeds arising out of the foregoing;
provided, however, that the foregoing grant of security interest shall not
include a security interest in any Excluded Property; and provided, further,
that, if and when any property shall cease to be Excluded Property, the
Collateral Agent for the benefit of the Secured Parties shall have, and at all
times from and after the date hereof be deemed to have had, a security interest
in such property.      (b)   For greater certainty, the Collateral includes any
substitutions or additions arising out of any consolidation, subdivision,
reclassification, stock dividend or similar increase or decrease in, or
alteration to, the capital of any issuer of the Pledged Securities or the
financial assets and other property subject to the Pledged Security Entitlements
or otherwise held in any Pledged Securities Account.

1.3  Obligations Secured.

   (a)   The assignments, mortgages, charges, hypothecations, pledges and
security interests granted hereby (the “Security Interest”) secure the payment
and performance by the Borrower of the Secured Obligations (as such term is
defined in the Credit Agreement) (collectively, and together with the expenses,
costs and charges set out in Section 1.3(b), the “Obligations”).

Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 3 -

   (b)   All expenses, costs and charges incurred by or on behalf of the
Collateral Agent and the Secured Parties in connection with this agreement, the
Security Interest or the realization of the Collateral including all legal fees,
court costs, receiver’s or agent’s remuneration and other expenses of, or of
taking or defending any action in connection with, taking possession of,
protecting, insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment of the Collateral or other lawful
exercise of the powers conferred by the Credit Agreement and the other Loan
Documents are to be added to and form a part of the Obligations.

1.4  Attachment, Perfection and Control.

   (a)   The Company acknowledges that (i) value has been given, (ii) it has
rights in the Collateral (other than after-acquired Collateral), (iii) it has
not agreed to postpone the time of attachment of the Security Interest, and
(iv) it has received a duplicate original copy of this agreement.      (b)   The
Company will deliver to the Collateral Agent, immediately upon receipt thereof,
any and all certificates representing the Pledged Securities and, to the extent
applicable, the other Collateral, in each case accompanied by a duly executed
stock power of attorney or similar transfer form constituting an effective
endorsement.      (c)   If the Company becomes entitled to receive or receives
any certificate (including, without limitation, any certificate representing a
stock dividend or any certificate issued in connection with any
reclassification, increase or reduction of capital or any reorganization),
option, warrant or right (if in deliverable form) in respect of the Collateral,
whether in addition to, in substitution for, as a conversion of, or in exchange
for, any of the Collateral, the Company will accept it as the agent of the
Collateral Agent and hold the same in trust for the Collateral Agent and the
Secured Parties in the form received, and will immediately deliver it to the
Collateral Agent together with a duly executed stock power of attorney or
transfer form constituting an effective endorsement, as applicable.      (d)  
If and to the extent any of the Pledged Securities are or become uncertificated,
the Company will enter into and cause the issuer of such Pledged Securities to
enter into a Control Account Agreement (as such term is defined in the General
Security Agreement) in order to ensure that the Collateral Agent has control (as
such term is used in the STA and the PPSA) of the uncertificated Pledged
Securities.      (e)   If and to the extent the Company now or hereafter has one
or more Pledged Securities Accounts, it shall take all action necessary to cause
the relevant securities intermediary to enter into a Control Account Agreement
(as such term is defined in the General Security Agreement) with the Collateral
Agent pursuant to which the securities intermediary will agree, among other
things, to comply with entitlement orders originated by the Collateral Agent or
its nominee without further consent of the Company or any other Person.

Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 4 -

   (f)   At the election of the Collateral Agent and immediately upon written
notice being provided by the Collateral Agent to the Company, the Company will
take all action required to (i) permit the Pledged Securities to be transferred
into and registered in the name of the Collateral Agent or as it may direct, and
(ii) cause the Pledged Securities Account and Pledged Security Entitlements
recorded therein to be transferred to the Collateral Agent or as it may direct
so that it or its nominee becomes the entitlement holder thereof. The Company
covenants that, at the time of any such transfer, it will provide all required
consents and approvals and cause the issuer of the Pledged Securities or the
securities intermediary, as the case may be, to make appropriate notations on
its share register or in the relevant securities account, as applicable.

1.5  Care and Custody of Collateral.
The Collateral Agent is not required to see to the collection of dividends on,
or exercise any option or right in connection with, the Collateral. It has no
obligation to protect or preserve the Collateral from depreciating in value or
becoming worthless and is hereby released from all responsibility for any loss
or diminution of value. The Collateral Agent is bound to exercise in the
physical keeping of the Collateral only the same degree of care as it would
exercise with respect to its own investment property kept at the same place.
1.6  Absence of Fiduciary Relationship
No implied agreements, covenants or obligations on the part of the Collateral
Agent or any of the Secured Parties with respect to the Company, a securities
intermediary or an issuer of any of the Collateral are to be read into this
Agreement against the Collateral Agent or any of the Secured Parties. The
Collateral Agent and the Secured Parties do not owe any fiduciary duty to the
Company, any issuer of the Collateral, any securities intermediary or any other
Person.
1.7  Representations and Warranties of the Company.
The Company represents and warrants that:

   (a)   it is the registered, legal and beneficial owner of the Collateral;    
 (b)   the Collateral is free and clear of all liens, mortgages, charges and
security interests whatsoever other than those created in favour of the
Collateral Agent;      (c)   Schedule “A” correctly sets out the issuer, the
certificate number and the number and class of the Pledged Securities as at the
date hereof and the Pledged Securities represent all of the issued and
outstanding certificated and uncertificated securities owned by the Company at
the date hereof.      (d)   the Pledged Securities have been validly issued and
are fully paid and non-assessable;      (e)   Schedule “B” correctly sets out
the entitlement holder, securities intermediary and securities accounts
particulars with respect to each Pledged Securities Account as at the date
hereof, the Pledged Securities Accounts are the only securities

Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 5 -

      accounts of the Company as at the date hereof and all Pledged Security
Entitlements are properly and completely described in the Pledged Securities
Accounts;     (f)   this agreement creates a legal, valid and binding agreement
of the Company enforceable in accordance with its terms and the Security
Interest in the Collateral is a perfected security interest for purposes of the
PPSA;     (g)   the Collateral Agent has control of the Collateral that consists
of investment property (including financial assets carried in the Pledged
Securities Account) (“Controlled Assets”) and the Collateral Agent is a
protected purchaser within the meaning of the PPSA;     (h)   no Person other
than the Collateral Agent has control or has the right to obtain control of any
Controlled Assets;     (i)   no Person, has any option, warrant, call,
commitment, conversion, right of exchange or other agreement or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
option, warrant, right, call, commitment, conversion right, right of exchange or
other agreement to acquire any right or interest in the Collateral;     (j)  
there are no restrictions on the voting rights associated with any of the
Collateral and there are no restrictions on the right to transfer the
Collateral; and     (k)   the Company is not bound by nor is it a party to any
unanimous shareholder agreement or declaration (as such terms are defined in the
Canada Business Corporations Act) relating to the Pledged Securities.

In addition to and not in substitution for any representation and warranty
contained in this deed, the Company does hereby represent and warrant to and in
favour of the Collateral Agent and the Secured Parties that each representation
and warranty made in the Credit Agreement and the General Security Agreement,
inasmuch as applicable, is hereby reiterated and restated by the Company and
each such representation and warranty is hereby incorporated by reference,
mutatis mutandis, and is hereby confirmed as true and correct as of the date
hereof.
All representations and warranties made by the Company in this agreement (a) are
material, (b) have been relied on by the Collateral Agent and the Secured
Parties, (c) will remain true and correct, and (d) will survive the execution
and delivery of this agreement, any investigation made at any time by or on
behalf of the Collateral Agent and the Secured Parties and any disposition or
payment of the Obligations.
1.8  Covenants of the Company.
The Company will not cause or permit any Person other than the Collateral Agent
to have control of any financial asset or investment property constituting part
of the Collateral.
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 6 -

The Company will not, without the prior written consent of the Collateral Agent,
sell, exchange, release, abandon or otherwise dispose of, absolutely or by way
of security, any of its right, title or interest in and to the Collateral,
except as permitted by the Credit Agreement.
The Company will promptly deliver to the Collateral Agent copies of all notices
or other communications received by it in respect of the Collateral.
In addition to and not in substitution for any covenant, agreement, undertaking
and condition contained in this deed, the Company does hereby covenant and agree
with the Collateral Agent and the Secured Parties, that it shall comply with,
and ensure the compliance of, all covenants, agreements, undertakings and
conditions given under the Credit Agreement and the General Security Agreement,
inasmuch as applicable, and each such covenant, agreement, undertaking and
condition is hereby incorporated by reference, mutatis mutandis.
1.9  Rights of the Company.

  (a)   Until the Security Interest becomes enforceable, the Company may vote
the Pledged Securities, give consents, ratifications or waivers, make
entitlement orders, exercise all rights of conversion or other similar rights
with respect to the Collateral and receive all cash dividends and other
distributions, money or property relating to the Collateral. Whenever the
Security Interest becomes enforceable, all rights of the Company to vote, make
entitlement orders, give consents, ratifications or waivers, exercise other
rights or receive dividends or other money or property will cease and all such
rights will become vested solely and absolutely in the Collateral Agent, for and
on behalf of the Lenders.     (b)   Any dividends or other distributions
received by the Company contrary to Section 1.9(a) are received by the Company
as trustee for the Collateral Agent and the Secured Parties and will be
immediately paid over to the Collateral Agent.     (c)   In order to permit the
Collateral Agent to exercise the voting and other rights which it may be
entitled to exercise hereunder and receive all dividends and other
distributions, money and property which it may be entitled to receive, the
Company shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all such proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time request.

ARTICLE II – ENFORCEMENT
2.1 Enforcement.
The Security Interest shall be and become enforceable against the Company upon
the occurrence and during the continuance of an Event of Default (as defined in
the Credit Agreement).
2.2 Remedies.
Whenever the Security Interest becomes enforceable, the Collateral Agent may, at
any time in its sole discretion:
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 7 -

  (a)   realize upon or otherwise dispose of or contract to dispose of the
Collateral by sale, transfer, delivery or otherwise;     (b)   obtain possession
or control of any Collateral which it does not already hold or control, by any
method permitted by law;     (c)   notify any parties obligated in respect of
any Collateral to make payment thereof to the Collateral Agent or as it may
direct;     (d)   file proofs of claim and other documents in order to have the
claims of the Collateral Agent and the Secured Parties lodged in any bankruptcy,
winding-up or other judicial proceeding relating to the Company;     (e)  
exchange any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of any issuer thereof, or
upon the exercise by any issuer of any right, privilege or option pertaining to
any of the Collateral, and in connection therewith, deposit and deliver or
direct the sale or other disposition of any of the Collateral with any
committee, depositary, securities intermediary, clearing house (whether CDS or
otherwise), transfer agent, registrar or other designated agency upon such terms
and conditions as it may determine; or     (f)   exercise and enforce all rights
and remedies of a holder of the Collateral as if the Collateral Agent were the
absolute owner thereof (including, if necessary, causing the Collateral to be
registered in the name of the Collateral Agent if not already done), all without
demand of performance or other demand, advertisement or notice of any kind to or
upon the Company.

Any remedy may be exercised separately or in combination and is in addition to,
and not in substitution for, any other rights the Collateral Agent and the
Secured Parties may have, however created. The Collateral Agent shall not be
bound to exercise any right or remedy, and the exercise of rights and remedies
is without prejudice to the rights of the Collateral Agent and the Secured
Parties in respect of the Obligations including the right to claim for any
deficiency.
2.3  Standards of Sale.
Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, the Company
acknowledges that a disposition of Collateral by the Collateral Agent which
takes place substantially in accordance with the following provisions shall be
deemed to be commercially reasonable:

  (a)   Collateral may be disposed of in whole or in part;     (b)   Collateral
may be disposed of by public auction, public tender or private contract, with or
without advertising and without any other formality;     (c)   any assignee of
such Collateral may be the Collateral Agent, a Lender or a customer or client of
such Person;

Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 8 -

  (d)   any sale conducted by the Collateral Agent shall be at such time and
place, on such notice and in accordance with such procedures as the Collateral
Agent, in its sole discretion, may deem advantageous;     (e)   Collateral may
be disposed of in any manner and on any terms necessary to avoid violation of
applicable law or in order to obtain any required approval of the disposition
(or of the resulting purchase) by any governmental or regulatory authority or
official;     (f)   the Collateral Agent may establish an upset or reserve bid
or price in respect of the Collateral; and     (g)   a disposition of Collateral
may be on such terms and conditions as to credit or otherwise as the Collateral
Agent, in its sole discretion, may deem advantageous.

2.4  Dealing with the Collateral.

  (a)   The Collateral Agent and the Secured Parties are not obliged to exhaust
their recourse against the Company or any other Person or against any other
security they may hold in respect of the Obligations before realizing upon or
otherwise dealing with the Collateral in such manner as the Collateral Agent may
consider desirable.     (b)   The Collateral Agent and the Secured Parties may
grant extensions or other indulgences, take and give up security, accept
compositions, grant releases and discharges and otherwise deal with the Company
and with other Persons, sureties or security as they may see fit without
prejudice to the Obligations, the liability of the Company or the rights of the
Collateral Agent and the Secured Parties in respect of the Collateral.     (c)  
The Collateral Agent and the Secured Parties are not (i) liable or accountable
for any failure to collect, realize or obtain payment in respect of the
Collateral, (ii) bound to institute proceedings for the purpose of collecting,
enforcing, realizing or obtaining payment of the Collateral or for the purpose
of preserving any rights of any Persons, (iii) responsible for any loss
occasioned by any sale or other dealing with the Collateral or by the retention
of or failure to sell or otherwise deal with the Collateral, or (iv) bound to
protect the Collateral from depreciating in value or becoming worthless.

2.5  Appointment of Attorney.
The Company irrevocably appoints the Collateral Agent (and its officers) as
attorney of the Company (with full power of substitution) to do, make, execute
and deliver in the name of and on behalf of the Company upon the occurrence and
during the continuance of an Event of Default all such acts, documents, deeds
and things which the Collateral Agent may reasonably deem necessary or advisable
to accomplish the purposes of this agreement including the endorsement and
delivery of the Collateral to the Collateral Agent and its transferees. The
Collateral Agent is empowered to exercise all rights and powers and to perform
all acts of ownership with respect to the Collateral to the same extent as the
Company might do. This
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 9 -

power of attorney is in addition to, and not in substitution for, any stock
power of attorney delivered by the Company and such powers of attorney may be
relied upon by the Collateral Agent severally or in combination. All acts of the
attorney are hereby ratified and approved, and the attorney shall not be liable
for any act, failure to act or any other matter or thing in connection
therewith, except to the extent caused by its own gross negligence or wilful
misconduct. This appointment and power of substitution, being coupled with an
interest, are irrevocable and will not terminate upon the bankruptcy,
dissolution, winding up or insolvency of the Company.
2.6  Dealings by Third Parties.

  (a)   No Person dealing with the Collateral Agent, any of the Secured Parties
or an agent or receiver thereof is required to determine (i) whether the
Security Interest has become enforceable, (ii) whether the powers which such
Person is purporting to exercise have become exercisable, (iii) whether any
money remains due to the Collateral Agent or any of the Secured Parties by the
Company, (iv) the necessity or expediency of the stipulations and conditions
subject to which any sale, lease or other disposition is made, (v) the propriety
or regularity of any sale or other dealing by the Collateral Agent, any Secured
Parties or any other Person with the Collateral, or (vi) how any money paid to
the Collateral Agent, any Secured Party or agent or receiver has been applied.  
  (b)   Any purchaser of Collateral from the Collateral Agent or the Lenders
shall hold the Collateral absolutely, free from any claim or right of any kind
whatever, including any equity of redemption, of the Company. The Company waives
(to the fullest extent permitted by law) as against any such purchaser, all
rights of redemption, stay or appraisal which the Company has or may have under
any rule of law or statute now existing or hereafter adopted.

2.7  Application of Proceeds
Any and all moneys realized by the Collateral Agent, whether pursuant to this
agreement or otherwise, shall be applied by the Collateral Agent in accordance
with Section 2.13 of the Credit Agreement.
2.8  Company Liable for Deficiency
The Company is liable to the Collateral Agent and the Secured Parties for any
deficiency after the proceeds of any sale or other disposition of Collateral are
received by the Collateral Agent.
ARTICLE III – GENERAL
3.1  Notices.
All notices, requests and demands to or upon the Collateral Agent or the Company
hereunder shall be effected in the manner provided for in Section 11.8 (Notices,
Etc.) of the Credit Agreement; provided, however, that any such notice, request
or demand to or upon the Company shall be addressed to the Company’s notice
address set forth in such Section 11.8.
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 10 -

3.2  No Waiver by Course of Conduct; Cumulative Remedies
Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 3.4 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
3.3  Release of Collateral

  (a)   At the time provided in Section 10.7(b)(i) of the Credit Agreement, the
Collateral shall be released from the Liens hereby and this agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and the Company hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Company. At the request and sole
expense of the Company following any such termination, the Collateral Agent
shall deliver to the Company any Collateral of the Company held by the
Collateral Agent hereunder and execute and deliver to the Company, at the sole
expense of the Company, such documents as the Company shall reasonably request
to evidence such termination.     (b)   If the Collateral Agent shall be
directed or permitted pursuant to Section 10.7(b)(ii) or (iii) of the Credit
Agreement to release any Lien created hereby upon any Collateral (including any
Collateral sold or disposed of by the Company in a transaction permitted by the
Credit Agreement), such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, Section 10.7(b)(ii) or (iii) of the Credit Agreement. In connection
therewith but subject to the terms of the Credit Agreement, the Collateral
Agent, at the request and sole expense of the Company, shall execute and deliver
to the Company, all releases or other documents reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral.

At the request and sole expense of the Company, the Company shall be released
from its obligations hereunder in the event that all the capital stock of the
Company shall be so sold or disposed (but only so long as such sale or other
disposition is permitted under the Credit Agreement); provided, however, that
the Company shall have delivered to the Collateral Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the Company and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company in form and substance
reasonably satisfactory to the Collateral Agent stating that such transaction is
in compliance with the Loan Documents.
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 11 -

3.4  Amendments; Waivers; Cumulative Remedies.

  (a)   None of the terms or provisions of this agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided,
however, that schedules to this agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through amendments
in a form reasonably acceptable to the Collateral Agent, in each case duly
executed by the Collateral Agent and the Company.     (b)   Neither the
Collateral Agent nor any Lender shall by any act, delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Lender, any right, power
or privilege hereunder operates as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder precludes any other or
further exercise thereof or the exercise of any other right, power or privilege.
    (c)   A waiver by the Collateral Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or such Lender would otherwise have on any
future occasion.

3.5  No Merger.
This agreement does not operate by way of merger of any of the Obligations and
no judgment recovered by the Collateral Agent or any of the Secured Parties will
operate by way of merger of, or in any way affect, the Security Interest, which
is in addition to, and not in substitution for, any other security now or
hereafter held by the Collateral Agent and the Secured Parties in respect of the
Obligations.
3.6  Further Assurances.
The Company shall from time to time, whether before or after the Security
Interest has become enforceable, do all acts and things and execute and deliver
all transfers, assignments and agreements as the Collateral Agent may reasonably
require for (i) protecting the Collateral, (ii) perfecting the Security
Interest, (iii) obtaining control of the Collateral, (iv) exercising all powers,
authorities and discretions conferred upon the Collateral Agent, and
(v) otherwise enabling the Collateral Agent to obtain the full benefits of this
agreement and the rights and powers herein granted. The Company shall, from time
to time after the Security Interest has become enforceable, do all acts and
things and execute and deliver all transfers, assignments and agreements as the
Collateral Agent may require for facilitating the sale or other disposition of
the Collateral in connection with its realization.
3.7  Supplemental Security.
This agreement is in addition to, and without prejudice to, all other security
now held or which may hereafter be held by the Collateral Agent and the Secured
Parties.
3.8  Successors and Assigns.
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 12 -

This agreement is binding upon the Company, its successors and assigns, and
enures to the benefit of the Collateral Agent and its successors and assigns.
All rights of the Collateral Agent are assignable and in any action brought by
an assignee to enforce any such right, the Company will not assert against the
assignee any claim or defence which the Company now has or hereafter may have
against the Collateral Agent or any of the Lenders. Neither this agreement nor
any rights, duties or obligations under this agreement are assignable or
transferable by the Company.
3.9    Headings, etc.
The division of this agreement into articles and sections and the insertion of
headings are for convenient reference only and are not to affect or be used in
the construction or interpretation of this agreement.
3.10  Gender and Number
Any reference in this agreement to gender includes all genders and words
importing the singular include the plural and vice versa.
3.11  Severability.
If any provision of this agreement is determined by a court of competent
jurisdiction to be illegal, invalid or unenforceable, that provision shall be
severed from this agreement and be ineffective to the extent of such illegality,
invalidity or unenforceability and the remaining provisions will continue in
full force and effect.
3.12  Governing Law and Submission to Jurisdiction.

  (a)   This agreement is governed by and is to be interpreted, construed and
enforced in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein, without regard to conflict of law principles.
    (b)   The Company irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of Ontario, (ii) agrees that all claims
in respect of any suit, action or proceeding may be heard and determined in such
court, (iii) waives, to the fullest extent permitted by law, any objection which
it may have based upon doctrines of venue or forum inconveniens.

3.13  Counterparts.
This agreement may be executed in any number of counterparts (including by
facsimile or other electronic means) and all such signed counterparts will
together constitute one and the same agreement.
[signature page follows]
Pledge Agreement — Warnaco of Canada Company (2008)



--------------------------------------------------------------------------------



 



- 13 -

IN WITNESS WHEREOF the Company and the Collateral Agent have executed and
delivered this agreement as of the date first above written.

                  WARNACO OF CANADA COMPANY    
 
           
 
  By:
Name:   /s/ Lawrence R. Rutkowski
 
Lawrence R. Rutkowski    
 
  Title:   Vice-President    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Kevin W. Corcoran
 
Kevin W. Corcoran    
 
  Title:   Vice President    

Pledge Agreement — Warnaco of Canada Company (2008)